Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 8, and 15 recite grouping users based on responses received from question, monitoring further activities of the users within group, and adjusting the group based on the activities including adjusting the question. These limitations, under its broadest reasonable interpretation, covers performance of the limitation using human mental mind with pen and paper (If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").  As an example, one can easily perform the recited features above (more precisely, claimed element as whole) using human mind based on seeing how cluster of users are performing on their question/events. Also regarding claims 8 and 
This judicial exception is not integrated into a practical application. In particular, the claim (e.g. claims 8 and 15) only recites generic computer additional elements – using a processor, memory, and computer-readable storage media to perform both the combining, monitoring, adjusting steps. The processor and memory in both steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of grouping users, monitoring events of users, and adjusting based on user’s events) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the grouping, monitoring, and adjusting steps amounts to no more than mere instructions to apply the exception using a generic computer 
Dependent claims 2-7, 9-14, and 16-20 which relies on independent claims 1, 8, and 15, further do not include additional elements that are sufficient to amount to significantly more than the judicial exception and still can be performed using human mind, pen, and paper, therefore, they are rejected under similar rationale as set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kil et al. (US 20070050215 A1) in view of Canter et al. (US 20160358489 A1)


In regards to claim 1, Kil teaches, A method comprising: combining a plurality of users of an adaptive learning platform into one or more clusters based on an initial questionnaire; (See paragraph 64, the one or more prompts for responses comprise a set of one or more initial questions pertaining to the user's healthfulness. Subsequent to transmission by the user of the user's response to the one or more initial questions, a set of one or more second-tier questions is displayed by the system to the user, preferably through the graphical display means. The content of the one or more second-tier questions depends on the content of the user's response to the one or more initial questions. The cycle of user response and system display of further questions whose content depends on the content of all preceding responses by the user is repeated iteratively until the user is assigned to a terminal group or bucket of population. Also see paragraph 12, the server system presenting at least one of the health risk assessment questions to the user and then presenting additional questions to the user, the additional questions presented dependant on how the user answered previous 
monitoring key events of the plurality of users, (See paragraph 64, Once the user is assigned to such a bucket, the system prompts the user to respond to one or more questions concerning the user's behavior and lifestyle…paragraphs 204-205, 208-209, receiving the response to one or more questions within mutually exclusive group) 
analyzing and adjusting the combination of the plurality of users in the one or more clusters based on the key events; and  (See paragraphs 204-211, assigning each individual to distinct final multiplicity of mutually exclusive groups based on responses provided by each individuals)
adjusting the initial questionnaire. (See paragraph 204, 208, question is adjusted when assigned to a particular group)
Kil does not specifically teach, wherein the key events are indicative of a level of comprehension of a topic for the plurality of users;
However, Canter further teaches, wherein the key events are indicative of a level of comprehension of a topic for the plurality of users; (See paragraphs 30, 33-34, ask the user questions to gauge their level of understanding. The QA application 112 may leverage the number of correct or incorrect answers the user provides to determine the user's level of understanding of a given topic.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kil to further comprise method taught by Canter because utilization of determining level of understanding of questions by users allow further correct determination of subsequent 


In regards to claim 3, Kil-Canter teaches the method of claim 1, wherein the one or more clusters are based on a result of the initial questionnaire, wherein the result of the initial questionnaire is used to create a user profile.  (See Kil paragraphs 203-212, assigned mutually exclusive group based on response to one or more initial questions. Plurality of response to questions including initial questions are considered to generate a user health profile. See specifically fig. 5A-5B.)

In regards to claim 4, Kil-Canter teaches the method of claim 1, wherein the key events are based on a user's interaction with the adaptive learning platform, wherein the key events include a user's answer to a question, a user's inquiry about a hint or a user's amount of time spent on the question. (See Kil paragraphs 203-212, user’s answer to subsequent questions to be assigned to subsequent group)

In regards to claim 7, Kil-Canter teaches the method of claim 1, wherein the adjusted questionnaire is based on re-clustered groups of users and subgroups of users, wherein the adjusted questionnaire is a modified version P201802367US01Page 20 of 24of the initial questionnaire, where the modified version of the initial questionnaire include more questions, less questions or modified questions for a next round of users.(See Kil 

Claim 8 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 10 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.


Claim 11 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.

Claim 14 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.

Claim 15 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.


Claim 17 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.


Claim 18 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.



Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kil et al. (US 20070050215 A1) in view of Canter et al. (US 20160358489 A1), and further in view of Gatterbauer et al. (US 20150348433 A1)


In regards to claim 2, Kil-Canter teaches the method of claim 1.
Kil-Canter teaches adaptive learning platform (See Kil abstract, figs. 5A-5B) however does not specifically teach, further comprising: providing feedback to curriculum developers for an improvement of … questions. 
However, Gatterbauer further teaches, further comprising: providing feedback to curriculum developers for an improvement of … questions. (See paragraph 120, (3) improve create phase: the original creator A of this question sees the improvement and updates the question based on the feedback.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kil-Canter to further comprise method taught by Gatterbauer because receiving feedback and updating question based on feedback improves quality of the questions being provided to others. 

Claim 9 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 16 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.



Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kil et al. (US 20070050215 A1) in view of Canter et al. (US 20160358489 A1), and further in view of Schwartz et al. (US 20160224652 A1)

In regards to claim 5, Kil-Canter teaches the method of claim 1, wherein adjusting the combination of the plurality of users creates a re-clustering of the users, wherein the re-clustering of the users include further dividing the one or more clusters based on an analysis of the key events, wherein the re-clustering includes using a revised feature vector analysis to recompute cluster centroids. (See Kil paragraphs 203-212, fig. 4 and associated paragraphs, users are regrouped based on responses provided by each users. In fig. 4, Each response leads to different leaf group.)
Kil-Canter does not specifically teach, wherein the re-clustering includes using a revised feature vector analysis to recompute cluster centroids.
wherein the re-clustering includes using a revised feature vector analysis to recompute cluster centroids. (See paragraphs 27-28, (ii) a distance calculation step in which a Euclidean distance to each cluster centroid may be computed for each data point such that each data point can be assigned to a closest cluster centroid, (iii) a centroid recalculation step in which each cluster centroid may be recalculated according to the average data points assigned thereto)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kil-Canter to further comprise method taught by Schwartz because clustering algorithms may produce clusters that can each symbolize many similar data items, thereby compressing the original data set because the clusters centroids can effectively replace or otherwise re-express many original data items (paragraph 27).

Claim 12 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.

Claim 19 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.



Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kil et al. (US 20070050215 A1) in view of Canter et al. (US 20160358489 A1), in 


In regards to claim 6, Kil-Canter teaches the method of claim 1.
Kil-Canter does not specifically teach, wherein the initial questionnaire includes questions relating to a user's age, a user's grade level, a user's prerequisite courses, intelligent quotient (IQ) level and emotional quotient (EQ) level.
However, Supanc further teaches, wherein the initial questionnaire includes questions relating to a user's age, a user's grade level, a user's prerequisite courses, (See paragraph 45) 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kil-Canter to further comprise method taught by Supanc because generating of learning DNA can be used as a basis for developing future questions, improving quality of the questions being provided to others.
Kil-Canter-Supanc does not specifically teach, wherein the …questionnaire includes questions relating to intelligent quotient (IQ) level and emotional quotient (EQ) level.
However, Kwan further teaches, wherein the …questionnaire includes questions relating to intelligent quotient (IQ) level and emotional quotient (EQ) level. (See paragraph 6, character test such as Intelligent Quotient `IQ` or Emotional Quotient `EQ` 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kil-Canter-Supanc to further comprise method taught by Kwan because user’s intelligent/emotional level data can be utilized as pre-screener to develop quality questions to be asked to user, also improves in questions being provided. 

Claim 13 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.

Claim 20 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/           Primary Examiner, Art Unit 2177